 

Clinical Trial Agreement



 

CLINICAL TRIAL AGREEMENT

 

THIS AGREEMENT (“Agreement”), made as of October 9, 2018 (the “Effective Date”),
by and between ROSWELL PARK CANCER INSTITUTE CORPORATION (“Institution”), a New
York State public benefit corporation, with its principal office located at Elm
and Carlton Streets, Buffalo, NY 14263 and employer of Pawel Kalinski, MD
(“Principal Investigator”), and HEMISPHERX BIOPHARMA, INC. a corporation
organized under the laws of Delaware, having an office at 2117 SW Highway 484,
Ocala, FL 34473 (hereinafter “Hemispherx”).

 

WITNESSETH:

 

WHEREAS, Institution is a National Cancer Institute-designated Comprehensive
Cancer Center and conducts clinical research studies; and

 

WHEREAS, Hemispherx is a pharmaceutical company in the business of developing
certain drugs including natural immune system enhancing technologies;

 

WHEREAS, Institution is conducting a clinical study pursuant to a protocol
entitled “A Phase IIa Study of Cytokine Modulation (CKM) Regime in Combination
with Checkpoint Inhibitors in Patients with Primary Resistance to Checkpoint
Inhibitor Therapy” (the “Protocol”) involving up to 100 subjects in bladder
carcinoma, renal cell carcinoma and melanoma (the “Study”);

 

WHEREAS, Institution has reviewed sufficient information regarding Hemispherx’s
product, Ampligen€ (rintatolimod) (the “Study Drug”), and desires to sponsor a
clinical study involving the use of the Study Drug as more fully detailed
herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and lawful
consideration, receipt of which is acknowledged, the parties agree as follows:

 

1. Protocol

 

a. Institution Sponsor. Institution and/or Principal Investigator have developed
the Protocol, which details the clinical research activities, instructions and
responsibilities for the Study. Hemispherx will review the Protocol in order to
ensure the Protocol is consistent with Hemispherx’ instructions for receiving,
storing, and using the Study Drug. This Agreement and the effectiveness of the
Protocol are contingent on the Institution successfully obtaining Institution’s
Institutional Review Board (“IRB”) approval as applicable to the scope of the
Study including compliance with all Institution human subject policies, as well
as any required Food and Drug Administration (FDA) and/or other regulatory
approvals for the conduct of the Study (“Conditions Precedent”). Institution
shall provide to Hemispherx written documentation of MB and FDA approval of the
Study including a copy of the MB approved Clinical Trial Agreement consent form
and a signed 1572 form for each study site. Hemispherx understands that the IRB
may approve the Protocol subject to conditions or other requirements that would
result in amendment to the Protocol. Institution shall have the right, in its
sole discretion, to reject the IRB’s conditions or other requirements and to
terminate this Agreement upon thirty (30) days prior written notice of such
rejection to Hemispherx. Upon final agreement of the parties with respect to the
Study, and IRB and FDA approvals of the Protocol, the Protocol and any
subsequent duly approved amendments thereto shall be incorporated by reference
as Exhibit A to this Agreement.

 

2. Conduct of the Study

 

a. Standards of Performance. Institution will use reasonable efforts to perform
the Study in accordance with: the Protocol; all applicable laws, rules,
regulations, and guidelines relating to the conduct of clinical studies
including the applicable standards of good clinical practices (“Applicable
Laws”); and generally accepted standards of professional medical practice.

 

b. Study Team. Institution may appoint sub-investigators and other personnel as
it may deem appropriate to assist in the conduct of the Study (“Study
Personnel”).

 

Confidential Page 1 of 8

Clinical Trial Agreement 

 

c. Subsites. Institution intends to subcontract with third party clinical
subsites to participate in the conduct of the Study (“Subsites”).

 

d. Provision of Study Drug. Hemispherx shall provide to Institution and
Subsites, at Hemispherx’s sole expense, quantities of the Study Drug sufficient
for the conduct of the Study in accordance with the Protocol. Hemispherx shall,
at its sole expense, ship the Study Drug to Institution and any Subsite
designated by Institution at the address(es) to be provided under separate
cover.

 

3. Representations. Institution represents that:

 

a. Principal Investigator is qualified by training and experience with
appropriate expertise to conduct the Study;

 

b. Study Personnel have all credentials necessary to safely, adequately, and
lawfully perform the Study; and

 

c. It, Principal Investigator, and Study Personnel, as applicable, is/are not:

 

i.an individual who has been debarred by the FDA pursuant to 21 U.S.C. §335a(a)
or (b) from providing services in any capacity to a person that has an approved
or pending drug product application (a “Debarred Individual”), or an employer,
employee, or partner of a Debarred Individual; or     ii.a corporation,
partnership, or association that has been debarred by the FDA pursuant to 21
U.S.C. § 335a (a) or (b) from submitting or assisting in the submission of any
abbreviated drug application (a “Debarred Entity”), or an employee, partner,
shareholder, member, subsidiary, or affiliate of a Debarred Entity; or    
iii.an individual or corporation, partnership, or association that has been
barred from participation in a Federal Health Care Program (as defined in 42
U.S.C. § 1320a (7b (f)), as amended from time to time or in any other
governmental payment program.

 

4. Study Drug

 

a.Hemispherx will furnish Study Drug for the Study pursuant to this Agreement
solely for use in the performance of the Protocol.    b.Institution will
receive, store, prepare, and administer the Study Drug consistent with
institutional guidelines for handling of the Study Drug, the Protocol and
Hemispherx documents entitled “Procedures for receiving, storing and using
Ampligen° (rintatolimod) (Poly I: Poly C12U) liquid solution”, and “The Clinical
Investigator’s Brochure — Rintatolimod — Trade name Ampligen® (Poly I : Poly
C12U)” (together the “Hemispherx Instructions”). In the event of inconsistency
between the Hemispherx Instructions and the Protocol, the instructions in the
Protocol shall prevail.    c.Institution will destroy Study Drug in accordance
with Institution’s drug destruction policies. Hemispherx’ approval will be
required prior to destruction of any Ampligen®. Written documentation of any
Ampligen° destruction, including number of vials, will be sent to Hemispherx.   
d.Institution will not bill any Study Subject or any third parties for Study
Drug that is supplied by Hemispherx under this Agreement.    e.Hemispherx
represents and warrants that: the Study Drug, and Institution’s use thereof,
does not infringe on any third party’s rights, including intellectual property
rights; the Study Drug has been prepared/manufactured in accordance with all
applicable regulatory requirements and good manufacturing practices; and
Hemispherx has advised Institution of any and all known contraindications and/or
known side effects for the use of the Study Drug. If Hemispherx at any time
becomes aware of additional actual or possible contraindications and/or side
effects of the Study Drug, Hemispherx will promptly notify Institution of all
such information.

 

5. Privacy Laws

 

a.Institution will ensure that Principal Investigator and Study Personnel will
comply with all applicable federal and state Laws and regulations governing
privacy and confidentiality of health information, including without limitation,
the Health Insurance Portability and Accountability Act of 1996 and implementing
regulations (“HIPAA”).    b.Hemispherx acknowledges that Institution is a
patient care facility and, as such, has a legal and regulatory obligation to
protect and secure patient care information. Hemispherx hereby agrees to comply
with Institution’s security policies and procedures relating to third-party
access to patient information and records. In the event Hemispherx comes into
contact or otherwise has access to a Study Subject’s identifiable information,
then Hemispherx shall ensure such information and the identity of the Study
Subject is held in confidence and treated in accordance with Institution’s
instructions and all applicable laws and regulations. Hemispheric shall not
attempt to identify or contact any Study Subject.

 

Confidential Page 2 of 8

Clinical Trial Agreement 

 

6. Adverse Events and Study Subject Injury

 

a.Adverse Events. Institution will ensure that its personnel comply with
notification procedures provided in the Protocol and Applicable Law, including
time limits in the event of the occurrence of serious adverse events. Each
original serious adverse event report and each report of a pregnancy in a female
subject participating in the Study must be communicated to the IRB and to
Hemispherx within 24 hours of the first investigator knowledge of the serious
adverse event or pregnancy, or as set forth in the Protocol. Any follow-up
reports to the IRB regarding serious adverse events or pregnancy in a Study
subject must be copied to Hemispherx.    b.Safety Monitoring Reporting.
Hemispherx shall notify Institution promptly and in writing of any information
that could affect the safety of subjects or their willingness to continue
participation, influence the conduct of the Study, or alter the IRB’s approval
to continue the Study. Hemispheric shall communicate results of studies to
Institution and Principal Investigator that may directly affect the Study
subject’s safety or medical care, Institution, through its Principal
Investigator and/or IRB, as appropriate, will inform Study subjects of
additional information in accordance with IRB direction.    c.Adverse Long-Term
Results. Hemispherx will notify Institution promptly in the event that adverse
long-term results that may be discovered after conclusion of the Study show the
health of Subjects in the Study may be adversely affected because of Study
participation. Institution will review results provided by Hemispherx and,
through its IRB, will determine whether and how to disseminate information to
Study subjects.    d.Study Subject Injury. Hemispherx agrees that it, and not
Institution, is responsible and shall reimburse Institution for the costs of
diagnosis, care and treatment of any undesirable side effects, adverse
reactions, illness or injury to a participant in the Study which, in the
reasonable judgment of the Principal Investigator or Institution, definitely
resulted from the Study Drug, Ampligen®, except for such costs that arise
directly from the reckless or intentional misconduct of Institution, Principal
Investigator or Study Personnel.

 

7. Term and Termination

 

a.Term. This Agreement shall commence on the Effective Date and shall continue
until the completion of the Study or such other date as may be agreed to by the
parties, unless otherwise terminated in accordance with this Agreement (“Term”).
The parties agree that no work shall begin until all Conditions Precedent are
fully met.    b.Termination Prior to Expiration. This Agreement may be
terminated, in whole or in part, by the parties prior to the expiration of its
Term upon written notice, if any of the following conditions occur:

 

i.By either party, effective upon notice, if authorization and approval to
conduct the Study is withdrawn by the FDA or other regulatory authority.    
ii.By either party, effective upon notice, if the emergency of any adverse event
with the Study Drug or any other product(s) administered in the Study is of such
magnitude or incidence in the reasonable and good faith opinion of Principal
Investigator, Institution, and/or Hemispherx to support termination.    
iii.Upon written mutual agreement.

 

Termination of this Agreement shall not affect any rights or obligations of the
parties that occurred prior to termination of this Agreement or rights or
remedies of either party available at law or in equity.

 

8. Confidential Information

 

a.Definition. “Confidential Information” will mean the terms and conditions of
this Agreement and all information or data provided by one party to another
related to the Study that is marked as confidential or that a reasonable person
knowledgeable in the field would recognize as confidential or proprietary.

 

Confidential Page 3 of 8

Clinical Trial Agreement 

 

b.Obligations. Each party shall maintain in strict confidence all of the other
party’s Confidential Information and not disclose or disseminate such
Confidential Information to any third party or use such Confidential Information
for any purpose other than the performance of or monitoring of the Study. Such
Confidential Information shall remain the confidential and proprietary property
of the disclosing party, and shall be disclosed only on a need-to-know basis to
employees and agents who are bound by confidentiality terms at least as strict
as those herein.    c.Non-applicability. The foregoing obligation of
non-disclosure shall not apply to Confidential Information to the extent such
information:

 

i.was available in the public domain at the time of disclosure or subsequently
becomes publicly available through no fault of the receiving party;     ii.is
disclosed to receiving party by a third party who has a right to make such
disclosure in a non-confidential manner;     iii.is already known to receiving
party prior to disclosure hereunder, as shown by prior written records; or    
iv.is independently developed by receiving party without reliance on or
incorporation of the disclosing party’s Confidential Information.

 

d.Disclosure Required by Law. Confidential Information may be disclosed to the
extent it is required by law or court order or other governmental order,
provided that such disclosure is subject to all applicable governmental or
judicial protection available for like material and reasonable advance notice of
such request is given to the other party.    e.Equitable Remedies. The parties
acknowledge and agree that any violation of the terms of this Agreement relating
to the disclosure or use of Confidential Information will result in irreparable
injury and damage to disclosing party not adequately compensable in money
damages, and for which the disclosing party may have no adequate remedy at law.
The receiving party acknowledges and agrees that if those disclosure terms are
violated, then the disclosing party has a right to obtain injunctions, orders,
or decrees to protect the Confidential Information.    f.Period of
Confidentiality. The obligations of the parties under this Section 8 shall
continue until five (5) years from the expiration or termination of this
Agreement.    g.Recordkeeping. In accordance with Applicable Law, upon
completion of the Study or earlier termination of this Agreement pursuant to
Termination section, all Confidential Information that was furnished under this
Agreement will be returned or destroyed at the direction of the disclosing
party, except for record copies that the non-disclosing Party is required to
retain and a copy maintained to monitor compliance with this Agreement. Neither
party shall be required to delete or destroy any electronic back-up tapes or
other electronic back-up files that have been created solely by such party’s
automatic or routine archiving and back-up procedures, to the extent created and
retained in a manner consistent with its or their standard archiving and back-up
procedures, including without limitation, proprietary information and materials
(whether or not patentable) identified in writing as “Confidential.”

 

9. Publication

 

Notwithstanding any other provision of this Agreement to the contrary,
Institution and Principal Investigator may present or publish the results of the
Study, after an opportunity for review and comment by Hemispherx, Institution
will submit to Hemispherx material intended for publication, including abstracts
and presentation materials (collectively, “Proposed Publication”) at least
thirty (30) days prior to submitting to a publisher or other outside persons. If
Hemispherx reasonably believes that any Proposed Publication contains
information relating to a patentable invention, Institution shall delay the
disclosure of such Proposed Publication for an additional thirty (30) days to
permit Hemispherx to file patent applications. If any Proposed Publication
contains Hemispherx Confidential Information, Hemispherx shall have the right to
require that Institution delete any reference to Hemispherx Confidential
Information, excluding the results of the Study. Nothing herein affords
Hemispherx editorial rights with respect to the Proposed Disclosure.

 

Confidential Page 4 of 8

Clinical Trial Agreement 

 

10. Intellectual Property

 

a.Pre-existing Property. Institution understands and acknowledges that the Study
Drug, Ampligen® (rintatolimod) is the property of Hemispherx and/or that it may
be subject to certain intellectual property rights owned by or licensed to
Hemispherx. All rights to Ampligen® (rintatolimod) belong to Hemispherx. This
Agreement shall not be deemed or construed to convey, transfer, or license any
of such intellectual property rights to Institution, other than the limited
rights necessary to permit Institution to conduct the Study during the term of
this Agreement. Further, all intellectual property belonging to either party
prior to the execution of this Agreement (“Pre-existing Property”) shall remain
the separate property of that party and nothing contained in this Agreement
shall be deemed to grant either directly or by implication, estoppel or
otherwise any license under any patents, patent applications or other
proprietary interests to Pre-existing Property of the other party.    b.New
Inventions. Ownership and rights to any new and patentable or unpatentable
discovery, technology, know-how or other intellectual property arising from the
performance of the Protocol (hereinafter “Other Inventions”) shall be governed
by the following provisions: Other Inventions made solely by the Principal
Investigator or employees of Institution shall be the property of Institution
(hereinafter “Institution Inventions”); Other Inventions made jointly by
employees or agents of Hemispherx and Institution shall be the joint property of
Hemispherx and Institution (hereinafter “Joint Inventions”). Inventorship of
Other Inventions conceived or reduced to practice in the course of performing
the Study shall be determined by the application of U.S. patent laws.

 

11. Indemnification

 

a.Indemnification by Hemispherx. Hemispherx shall defend, indemnify, and hold
harmless Principal Investigator, Institution, IRB, and/or its or their officers,
directors, employees, consultants, agents and independent contractors
(hereinafter “Institution Indemnitees”) from and against any and all demands,
claims, actions, suits, losses, damages, costs, and expenses (including
reasonable attorneys’ fees and court costs), alleged to be caused by or arising
from: (1) the use of the Study Drug; (2) negligence, willful misconduct, or
breach of this Agreement by Hemispherx regardless of the legal theory asserted;
or (3) any claim that the use of the Study Drug in the Study infringes the
proprietary rights of a third party. Hemispherx shall have no obligation to
provide such indemnification to the extent that such Claim is directly caused by
Institution lndemnitees’ negligence, gross negligence or willful misconduct.   
b.Indemnification by Institution. To the extent permitted by law, Institution
shall defend, indemnify and hold harmless Hemispherx and its respective
officers, directors, employees, and its successors or permitted assigns
(“Hemispherx Indemnitees”) from and against any and all liability, loss, damage
or expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon Hemispherx Indemnitees in connection with any third
party claims to the extent such claims are directly attributable to: (i)
Institution Indemnitees’ negligent activities, reckless misconduct, intentional
misconduct or omissions; or (ii) failure of the Institution Indemnitees to
comply with Applicable Laws. Institution shall have no obligation to provide
such indemnification to the extent that such Claim is directly caused by
Hemispherx Indemnitees’ negligence, gross negligence or willful misconduct.   
c.Notice. The party seeking indemnification will promptly notify the other party
of any actual or prospective claim for which indemnification is sought,
provided, however, that failure to give such notice shall not relieve the
indemnifying party of its obligations under this Section except to the extent
that the indemnifying party is materially prejudiced by such failure.   
d.Defense. In the event that any third-party claim is made, the indemnifying
party shall undertake and control the defense using qualified counsel with
demonstrable experience defending claims of the type to be defended and approved
by the indemnified party, which approval shall not be unreasonably withheld.
e.No Settlement without Consent. Under no circumstances shall the party seeking
indemnification pursuant to this Section compromise, settle or otherwise admit
any liability with respect to any Claim without the prior written consent of the
party providing indemnification, which consent shall not be unreasonably
withheld.

 

Confidential Page 5 of 8

Clinical Trial Agreement 

 

12. Use of Names

 

Hemispherx and Institution shall not disclose publicly the terms of this
Agreement, except to the extent required by academic policies or law including
legally required disclosure of the existence of the Agreement. No party to this
Agreement shall use the name of any other party hereto in connection with any
advertising or promotion of any product or service without the prior written
permission of such party, as appropriate except that: Hemispherx may publically
disclose its contribution of Study Drug, and identify Institution as the primary
Study site and Principal Investigator as the Institution employee having primary
responsibility for conduct of the Study; and Institution may disclose the title
of the Study, the supply of Study Drug and the identity of Hemispherx in order
to complete grant applications or to fulfill internal reporting requirements.
Institution acknowledges and understands that Hemispherx, being a public
company, is required by law to publicly disclose certain information and agrees
that Hemispherx may publically disclose such information to the extent necessary
to comply with such applicable laws. Notwithstanding anything in this Paragraph
to the contrary, all Hemispherx press releases, public announcements or similar
public disclosures related to this Agreement shall be provided to Institution at
least three (3) business days prior to release and Hemispherx shall consider, in
good faith, any of Institution’s requests for revision to the disclosure prior
to publication. In no event may Hemispherx disclose Institution’s Confidential
Information without Institution’s express written consent.

 

13. Independent Contractors

 

Each party to this Agreement shall act as an independent contractor and shall
not be construed for any purpose as the partner, agent, employee, servant, or
representative of the other party. Accordingly, the employee(s) of one party
shall not be considered to be employee(s) of the other party, and neither party
shall enter into any contract or Agreement with a third party which purports to
obligate or bind the other party.

 

14. Complete Agreement, Amendment

 

The parties agree that this Agreement constitutes the sole, full, and complete
Agreement by and between the parties concerning the Study and supersedes all
other written and oral agreements and representations between the parties with
respect to the items herein, except where in conflict with the Protocol. No
amendments, changes, additions, deletions, or modifications to or of this
Agreement shall be valid unless reduced to writing and signed by the parties. In
the event of a conflict between the Protocol and this Agreement, the terms of
this Agreement shall govern, except in the case of matters relating to clinical
procedures, with respect to which the terms of the Protocol shall prevail.

 

15. Notice

 

Any notice required and/or permitted to be given under this Agreement must: (i)
be given in writing; (ii) be delivered either personally (by hand delivery), by
certified mail (postage prepaid, return receipt requested), express mail, by a
commercial overnight courier, or transmitted by facsimile; and (iii) be
addressed as follows:

 

If to Roswell Park:   If to Hemispherx:       Roswell Park Cancer Institute
Corporation   Hemispherx Biopharma Inc. Elm and Carlton Streets   2117 SW
Highway 484 Buffalo, NY 14263   Ocala, FL 34473 Attention: Camille Wicher, VP,
Clinical   Attention: Thomas Equels, CEO Research Services    

 

With a copy to:   With a copy to: Office of General Counsel (same address)  
Peter Rodino, Esq., General Counsel Pawel Kalinski, MO (same address)   (at same
address)

 

Any such notice shall be deemed to have been received on (i) the day such notice
is personally delivered, (ii) three (3) days after such notice is mailed by
prepaid certified or registered mail, (iii) one (1) business day after such
notice is sent by overnight courier, or (iv) the day such notice or
communication is faxed provided the sender has received a confirmation of such
fax.

 

Confidential Page 6 of 8

Clinical Trial Agreement 

 

16. Binding Effect

 

This Agreement shall be binding upon the parties, their legal representatives,
successors, and permitted assigns. The obligations of the parties contained in
Sections 6 (Adverse Events and Subject Injury), 8 (Confidential Information), 9
(Publication), 10 (Intellectual Property), 11 (Indemnification), and 18
(Insurance) shall survive the termination or expiration of this Agreement.

 

17. Waiver

 

Failure to insist upon compliance with any of the terms and conditions of this
Agreement shall not constitute a general waiver or relinquishment of any such
terms or conditions, and the same shall remain at all times in full force and
effect.

 

18. Insurance

 

Each party shall maintain a program of self-insurance and/or liability insurance
in the type and amount appropriate and customary for the undertaking of the
obligations hereunder, and, upon request, will provide the other party a
certificate of insurance evidencing such insurance.

 

19. Assignment

 

Neither Party shall assign or transfer any rights, obligations or duties under
this Agreement without the prior written consent of the other party.

 

20. Force Majeure

 

Non-fulfillment, delay or omission by any of the Parties as regards of any and
all of the obligations imposed by this Agreement will not be considered a breach
of the Agreement, nor will it entail any liability when it is the result of
Force Majeure. Force Majeure will be understood to comprise any extraordinary
event, unforeseeable, or if foreseeable, an inevitable event, such as labor
disputes, fire, mobilization, insurrection, war, natural disasters, the
prohibition of a government to not supply to a national company or organization,
damages caused by the application of extraterritorial laws, embargoes and
blockades imposed by third countries to any of the parties, among others, that
may occur or remain in force after the signing of this Agreement which may
impede the partial or total fulfillment by the Parties of the obligations
pursuant to this Agreement.

 

21. Authority

 

Each of the parties hereto represents and warrants that the person signing below
on such party’s behalf has the authority to enter into this Agreement, and that
this Agreement does not violate any existing agreement or obligation of such
party.

 

22. Governing Law and Jurisdiction

 

This Agreement shall be governed and interpreted in accordance with the laws of
the State of New York without regard to conflicts of laws principles. The
Parties agree that any claim or controversy arising out of or relating to this
Agreement or any breach hereof shall be exclusively submitted to a court of
competent jurisdiction in the State of New York, and each Party hereby
irrevocably consents to the exclusive jurisdiction and venue of such court.

 

23. Counterparts and Electronic Signatures

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same binding
Agreement. The parties agree to accept a signed facsimile or portable document
format (.pdf) copy of this Agreement as a fully biding original.

 

Confidential

 Page 7 of 8

Clinical Trial Agreement 

 

IN WITNESS WHEREOF, Hemispherx and Institution have caused this Agreement to be
executed as of the last date and year below written.

 

Hemispherx Biopharma, Inc.  

Roswell Park Cancer Institute Corporation



          By: /s/ Thomas K. Equels   By: /s/ Michael B. Sexton Name:  Thomas K.
Equels   Name:

Michael B. Sexton, Esq.



Title: Chief Executive Officer   Title: Chief Administrative Officer and General
Counsel           Date: 10/9/2018   Date: 10/9/2018           READ AND
ACKNOWLEDGED BY:                 Principal Investigator   Health Research, Inc.,
Roswell Park Division as payment assignee       By: /s/ Pawel Kalinski   By: /s/
John Blandino Name:  Pawel Kalinski,   Name: John Blandino Title: Vice Chair for
Translational Research   Title: Director           Date: 10/5/2018   Date:
10/9/2018

 

Confidential Page 8 of 8

 

 

 

